DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda ‘247 et al (JP S54-96247 A) in view of Yamashita et al (US PGPub 2011/0297016 A1) and/or Fukuda ‘129 et al (JP 2004-25129 A).
Machine translations are provided with this action for reference, including for documents otherwise provided on applicants’ IDS.
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).
	With respect to claim 1, Fukuda ‘247 teaches a solid-liquid separator e.g. for treatment of sludge and the like [0002] which may include a rotary body type dehydration unit (1) [Figs. 1-3] that is understood to be broadly consistent with the requirements of the claimed invention, including at least two rows of disc elements on axes, with spacers between them which create slots/gaps, and the discs overlapped and staggered [0002, Fig. 1].
	Fukuda ‘247 further teaches that the system may include an upstream preliminary dehydration (28) with various embodiments suggested, and then supplied by a suitable supply means such as a screw feeder, and therefore provides increased efficiency [0002, Fig. 3].  Fukuda ‘247 is silent to the specific use of a screw type dehydration unit as the preliminary dehydrator, or to the specific features of the claim such as a layered filter body.


    PNG
    media_image1.png
    434
    506
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify Fukuda ‘247’s taught system to feature a screw type dehydrator as the preliminary dehydrator, such as those taught by Yamashita and Fukuda ‘129, because Fukuda ‘247 already teaches employing a screw feeder and separately a preliminary dehydrator, and both Yamashita and Fukuda ‘129 teach that screw feeder 
	Regarding the rotational speed of the screw dehydrator vs. the rotary dehydrator, as above a statement of intended use is not sufficient to distinguish over the prior art in apparatus claims.  Such an operational variable does not distinguish the structure of the apparatus, and instead represents the intended use of the particular mechanisms.
	With respect to claim 2, see MPEP 2144.04 V.B; making parts integral is an obvious engineering choice for one of ordinary skill in the art.  Further, at least Yamashita teaches that the screw dehydrator/concentrator may be provided integrally as a unit with a downstream element for further dehydration [Abs].
	With respect to claim 3, Fukuda ‘247 teaches that a coagulant may be added to the system where necessary.  Fukuda ‘247 does not teach a flocculant, although the terms may commonly be used together in the art; regardless, the specific chemical treatment employed would be drawn to the intended use and/or the material worked upon, which does not distinguish over the structure of the device.
	Additionally, Yamada teaches in a similar system that flocculant may be added at various steps, including in an initial mix upstream of a screw dehydrator/concentrator, as well as downstream between the screw dehydrator and a further dehydrator [0031, Fig. 1].
	As such, maintaining or adapting the chemical dosing system already taught by Fukuda ‘247 would at least have been obvious; whether to use it specifically with a flocculant is drawn to the intended use, but regardless dosing with flocculants is sufficiently common in the art (as in e.g. Yamada) and would have been an obvious engineering choice to achieve the desired dehydration.
With respect to claim 8, as above the intended use of the claimed apparatus is not accorded patentable weight in apparatus claims; in the instant case, the intended operational parameters such as rotational speeds do not distinguish the structure of the apparatus.
	

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda ‘247 et al in view of Yamashita et al and/or Fukuda ‘129 et al, further in view of Greenrose (US 6,461,523 B1) and/or Hume et al (US 5,344,574).
	With respect to claim 4, Fukuda ‘247 and the rest teach as above, including in view of Yamashita and/or Fukuda ‘129 the use of screw-type dehydrators/concentrators, which include the requisite discharge ports.  As above, Fukuda ‘247 and Yamashita both teach upstream mixing tanks may be provided for coagulant, flocculant, and the like.  They are silent to disposing the discharge of the first dehydrator (the screw dehydrator of the invention) at substantially the same height as the discharge of the mixing tank which feeds the dehydrator.

	It would have been obvious to one of ordinary skill in the art to optimize the heights of the feed and discharge ports of the combined system of Fukuda ‘247 because, as above, such heights may be result effective variables which can usefully control the level of liquid or slurry in the system, either in the screw section or in an upstream section, as may be desired.
	With respect to claim 5, as above at least Fukuda ‘129 teaches an inclined screw-type dehydrator, in which the discharge end is higher than the feed end.  Further, inclined systems are well-known and would have been obvious to include for their well-known purposes i.e. combination of conveying and dehydrating as in Greenrose and Hume.
	With respect to claim 7, see MPEP 2144.04 VI.B; duplication of parts, performing their taught function, is an obvious engineering choice for one of ordinary skill in the art, and the use of multiple copies of an element in parallel is well-known in the art e.g. as a way to increase capacity.
	Specifically regarding positioning side-by-side, as above the height of elements in the system represents a result-effective variable that will control the fluid behavior in an inclined dehydrator; as such, positioning additional dehydrators side-by-side would have been obvious to ensure consistent behavior i.e. consistent heights driving consistent fluid behavior.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda ‘247 et al in view of Yamashita et al and/or Fukuda ‘129 et al, further in view of Bastgen et al (US 4,402,834).
	With respect to claim 6, Fukuda ‘247 and the rest teach as above.  In particular, Fukuda ‘129 teaches a collection tank (16) to isolate filtrate from the screw dehydrator, and Yamashita similarly teaches a storage tank (34) to receive filtrate from the upstream screw concentrator.  They are silent to a separate reservoir for receiving filtrate from the second dehydrator i.e. the rotary body dehydrator, or to recirculation of the filtrate of that second dehydrator to an upstream stage.
	However, the use of a reservoir or the like to collect filtrate would be implicit to the structure of the rotary body dehydrator taught by Fukuda ‘247 (as the purpose is to dewater sludge flowing over the rollers [Fig. 3]).  Further, Bastgen teaches dewatering of sludge material [Abs] and teaches that the filtrate from e.g. a downstream filtering device may be returned to an upstream stage to combine with feed, because such filtrate will contain sludge particles for which recapture is useful.
	It would have been obvious to one of ordinary skill in the art to return the filtrate of a stage such as Fukuda ‘247’s rotary body dehydrator to an upstream stage in order to recapture and sludge particles which might be present in the filtrate, by returning them as feed and sending them back through the dehydration steps.
With respect to claim 9, see the rejections above.  Fukuda ‘247 teaches a rotary body dehydrator with provision for additional upstream dehydrators, and in view of Yamashita and Fukuda ‘129, the use of a screw-type dehydrator upstream would have been obvious.  Further, Fukuda ‘129 teaches a collection tank (16) to isolate filtrate from the screw dehydrator, and Yamashita similarly teaches a storage tank (34) to receive filtrate from the upstream screw concentrator.  The use of a reservoir for collecting filtrate from Fukuda ‘247’s rotary dehydrator is implicit or obvious to the taught design, as the purpose is to dewater sludge flowing over the rollers [Fig. 3].  As above, provision of a mixing tank e.g. for coagulant or flocculant or the like is suggested by at least Fukuda ‘247 and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.